           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION
DIANA McCLAMMY,                    Case No. CV-18-68-GF-BMM

              Plaintiff,

       v.

OFFICER THOMAS HALLORAN;
OFFICER BRIAN TOVSON;                            ORDER OF DISMISSAL WITH
DETECTIVE KEITH PERKINS; CITY                          PREJUDICE
OF GREAT FALLS; STATE OF
MONTANA; and JOHN DOES 1 through
5,

              Defendants.

      Pursuant to the written stipulation between the parties that the above-entitled

action has been fully and finally compromised and settled upon the merits,

      IT IS HEREBY ORDERED that the above-entitled action is dismissed, with

prejudice, each party to bear their own costs.

      DATED this 12th day of November, 2019.




ORDER OF DISMISSAL WITH PREJUDICE                                              Page 1
